411 F.2d 605
AMERICAN MUTUAL LIABILITY INSURANCE COMPANY, Appellee,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant.
No. 13084.
United States Court of Appeals Fourth Circuit.
April 3, 1969.

Robert E. Glenn, Roanoke, Va., for appellee.
S. D. Roberts Moore, Roanoke, Va., for appellant.
Before WINTER, CRAVEN anb BUTZNER, Circuit, judges.
PER CURIAM:


1
Before us is a motion for summary affirmance, filed by American Mutual, of the judgment it obtained against State Farm for contribution of one-half of the amounts paid by American Mutual to satisfy state court judgments obtained against its insured.  The state court judgments for death, personal injury and property damage resulting from a three-vehicle accident had been returned jointly against American Mutual's insured and State Farm's insured.  State Farm has filed an answer to the motion.


2
The principal issue in the suit between the two insurers was whether State Farm's insured had failed to give it notice of the accident as soon as practicable, thereby violating the terms of the policy so as to release it from liability thereon.  The district judge, after full trial, found that, notwithstanding a delay in reporting the accident of 117 days, State Farm's insured reasonably believed that he was not involved in the accident and hence, under the law of Virginia, he had not breached the policy.


3
The issue raised on appeal is a narrow one.  The parties have filed complete briefs and State Farm has filed an extensive appendix.  We see nothing to be gained from oral argument.  We conclude that the district judge's finding that State Farm's insured reasonably believed that he was not involved in the accident was not clearly erroneous, and we do not disagree with the district judge's informed prediction that under the law of Virginia the insured's notice to his insurer would not be deemed untimely, especially since he gave notice within three hours of the first claim of civil liability made on him.  We grant the motion.


4
The judgment of the district court1 is Affirmed.



1
 American Mutual Liability Insurance Co. v. State Farm Mutual Automobile Insurance Co., 293 F. Supp. 256 (W.D.Va.1968)